—In a proceeding pursuant to CPLR article 78 to compel the Town of Brookhaven to reinstate the petitioner to his position with the Town, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Gerard, J.), entered August 16, 1994, which denied the petition and dismissed the proceeding. The petitioner’s notice of appeal from the order dated July 5, 1994, is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
The respondent did not act improperly in refusing to allow *422the petitioner to withdraw his resignation of employment with the Town (cf., Matter of Farrar v State of New York, 92 AD2d 546; Matter of Wonderly v Division of N. Y. State Police, 80 AD2d 974). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.